Citation Nr: 1414367	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for cataracts, to include as due to herbicide exposure.

3.  Entitlement to service connection for an enlarged prostate as due to herbicide exposure.

4.  Entitlement to service connection for a dental disorder for compensation and VA outpatient dental treatment purposes.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for night sweats and a sleep disorder.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969, which included service in the Republic of Vietnam from June 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2013, the Board remanded the issues on appeal to obtain VA treatment records from the John D. Dingell VAMC in Detroit, Michigan; provide VA medical examinations with medical opinions for the claimed skin disorder and sleep disorder; adjudicate the issue of service connection for a dental disorder for VA outpatient dental treatment purposes; and, thereafter, readjudicate the issues on appeal.  The case now returns to the Board.  

The issue of entitlement to service connection for cancer of the lungs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2013 letter from the Veteran (reporting that he had been diagnosed with cancer of the lungs and believed that it was caused by in-service herbicide exposure).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the delay, the Board finds that another remand is necessary for further evidentiary development and to ensure due process.  In a February 2008 statement, the Veteran provided names, addresses, and telephone numbers for four medical providers from whom he had received private medical treatment since service for the claimed hypertension, cataracts, an enlarged prostate, and skin disabilities.  In March 2008, he provided a signed VA Form 21-4142 (Authorization and Consent to Release Information to the VA) for "release of any medical records determined necessary by the VA to determine eligibility for benefits."  See also June 2009 VA Form 21-4142 (authorizing release of "any medical records required by the VA from any doctor or clinic or hospital").  However, no attempt to obtain the identified private treatment records has been made.  Because VA's duty to assist requires that reasonable efforts be made to obtain relevant records not in the custody of a Federal department or agency, including records from private medical care providers, a remand to obtain the identified private treatment records is required.      

Also, in January 2013, the Board remanded the service connection appeal for a dental disorder for adjudication of service connection for a dental disorder for VA outpatient dental treatment purposes, which had not been adjudicated by the AOJ.  (The AOJ had only considered service connection for the dental disorder for compensation purposes).   The Board also remanded the service connection appeal for night sweats and a sleep disorder, in pertinent part, for "an appropriate VA medical examination to identify and clarify any current sleep disorder, and determine whether there is a nexus between active military service and any currently diagnosed sleep disorder."  The Board directed the AOJ to readjudicate the issues on appeal after the aforementioned actions had been accomplished.  

Review of the record reveals that the issue of service connection for a dental disorder for VA outpatient dental treatment purposes has not yet been adjudicated.  Also, although the Veteran underwent a VA sleep apnea examination in April 2013 pursuant to the remand directive, the April 2013 VA medical examination was inadequate because the April 2013 VA medical examiner noted only that the Veteran denied sleep apnea and was not claiming the condition.  The April 2013 VA medical examiner did not identify or clarify any current sleep disorder other than sleep apnea that may be present, to include whether the reported symptoms may be indicative of a mental disorder.  See May 2010 letter from the Veteran (reporting sleep difficulties, tremors, and night sweats shortly after service separation and more recent return of memories and recurrence of night problems such as bad dreams).  Because there has not been compliance with the prior remand directives, these issues are again remanded.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a new VA Form 21-4142, Authorization and Consent to Release Information, for each private medical provider who treated his hypertension, cataracts, an enlarged prostate, and a skin disorder since service, as identified on the February 2008 statement.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself. 

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  The issue of service connection for a dental disorder for VA outpatient dental treatment purposes should be adjudicated by the AOJ.  

3.  Schedule the Veteran for appropriate VA medical examination(s) to ascertain the nature and etiology of the claimed night sweats and sleep disorder.  

The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed. 

Based on review of the appropriate records, the examiner(s) should identify any current sleep disorder, to include night sweats.  For each diagnosis, the examiner should provide an opinion on whether the disability is at least as likely as not (i.e., to a probability of 50 percent or greater) causally or etiologically related to service.  A rationale must also be provided for any opinion expressed.  

The examiner is also asked to consider whether the Veteran's reported symptoms may be indicative of a mental disorder and, if so, a VA mental disorders examination with a medical opinion should be provided.   See, e.g., May 2010 letter from the Veteran.

4.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



